MEMORANDUM ***
Even if Gonzalez-Garibaldo’s petition for review is timely, her lawyer received notice of the rescheduled hearing, which complied with 8 U.S.C. § 1229(a)(2). See Garcia v. INS, 222 F.3d 1208, 1209 (9th Cir.2000). Gonzalez-Garibaldo did not advance and cannot make out a claim for ineffective assistance of counsel as an exceptional circumstance under 8 U.S.C. § 1229a(b)(5)(C)(i), because she did not follow the procedures established by the BIA in Matter of Lozada, 19 I. & N. Dec. (BIA 1988), and adopted by this Court. See, e.g., Lo v. Ashcroft, 341 F.3d 934, 937 (9th Cir.2003) (holding that ineffective assistance of counsel may constitute an exceptional circumstance, but that a petitioner must substantially comply with the procedures articulated in Lozada). Finally, the BIA was well within its discretion to dismiss the appeal for failure to file a brief.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.